          Case 2:17-cv-01914-JP Document 122 Filed 06/01/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 MICHELLE MCDONALD-WITHERSPOON,                     :      CIVIL ACTION
 individually and as administratrix of the estate   :
 of Kenyada Jones                                   :
                                                    :
                        v.                          :
                                                    :
 CITY OF PHILADELPHIA, et al.                       :       NO. 17-1914



                                            ORDER

       AND NOW, this 1st day of June, 2020, following the May 29, 2020 telephone conference

with counsel, during which the parties agreed to dismiss Warden Gerald May and Mariamma

Samuel as Defendants to this action, IT IS HEREBY ORDERED that all claims against Warden

Gerald May and Mariamma Samuel are DISMISSED, and both May and Samuel are

DISMISSED as Defendants to this action.




                                                        BY THE COURT:


                                                        /s/ John R. Padova
                                                        John R. Padova, J.
